 1
                            UNITED STATES DISTRICT COURT
 2
                         EASTERN DISTRICT OF WASHINGTON
 3
 4
     UNITED STATES OF AMERICA,                      No. 2:17-CR-00212-SAB-1
 5
 6                        Plaintiff,                ORDER DENYING RENEWED
                                                    MOTION TO AMEND RELEASE
 7                        v.                        CONDITIONS
 8
     ROBERT M. WAGGY,
 9
10                        Defendant.
11
           Before the Court is Defendant’s Renewed Motion to Amend Release
12
     Conditions, ECF No. 249. Defendant recites in his motion that the United States
13
     objects to this request.
14
           Defendant is out of custody, on conditions, pending adjudication of alleged
15
     probation violations, ECF No. 210 and No. 214. He now moves the Court to
16
     amend release conditions by relieving him of the home confinement and electronic
17
     monitoring requirements, ECF No. 249. This is the second such motion by
18
     Defendant, the earlier motion having been denied, ECF No. 236.
19
           Having reviewed the records and files herein, and Defendant’s motion, the
20
     Court finds no basis to revise the release conditions previously imposed.
21
     Accordingly, the motion is DENIED.
22
           IT IS SO ORDERED.
23
           DATED December 26, 2018.
24
25
                                   _____________________________________
26                                           JOHN T. RODGERS
27                                  UNITED STATES MAGISTRATE JUDGE
28



     ORDER - 1
